Citation Nr: 1732668	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the nose and face. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits on appeal.

The Veteran was afforded a central office hearing before the undersigned Veteran Law Judge in December 2016.  


FINDINGS OF FACT

1. The Veteran has a current diagnosis of basal cell carcinoma. 

2. The competent and probative medical evidence of record, on balance, supports the finding that Veteran's basal cell carcinoma is related to sun exposure during his active military service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

III. Legal Analysis

The Veteran asserts that his basal cell carcinoma of the nose and face is etiologically related to active service due to his sun exposure as a field artilleryman and due to serving in Iraq.  Based on the competent evidence of record, and affording him the benefit of the doubt, the Board agrees.

The Veteran satisfies the first threshold element of service connection, a current disability.  Id.  In July 2011 private medical records, the Veteran was diagnosed with basal cell carcinoma.  And in the January 2013 Compensation and Pension (C&P) examination report, the examiner reaffirmed the diagnosis of basal cell carcinoma.  

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Veteran contends that during his active service he received an extensive amount of sun exposure.  The Veteran's military personnel records show the Veteran's military occupational specialty (MOS) as field artilleryman, an MOS which rationally would cause the Veteran to spend large amounts of time outdoors.  In addition, in the statement of the case, the VA conceded exposure to the sun during military service in Iraq.

The Board also finds that the Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In an April 2016 private medical opinion, the examiner opined that it was "medically reasonable to think that [the Veteran's] intense sun exposure was contributory to his development of skin cancer at such a young age."  The examiner explained that basal cell carcinomas are almost all caused by ultraviolet radiation exposure from the sun.  Intense exposure, like that experience by the Veteran during active service is a certain risk factor.  The examiner continued, and stated that although it is medically impossible to definitively state the cause of the Veteran developing basal cell carcinoma almost 40 years sooner than average, the Veteran's time in the military represents a unique period of intense sun exposure.  By contrast, in the January 2013 C&P examination report, the examiner stated he could not resolve the issue without resorting to mere speculation because of many years of pre-service and post-service sun exposure. 

In reviewing the above opinions, the private examiner's opinion, while not entirely definite, contains language that clearly supports the Veteran's assertions that sun exposure in service led to his disability.  By contrast, the VA examiner could not resolve the issue without resort to mere speculation.  The Board finds the private examiner's opinion to be more definite and, accordingly, of greater probative value.  Given this, the Board concludes that the evidence of record supports the Veteran's claim, and the claim should be granted.  




ORDER

Entitlement to service connection for basal cell carcinoma of the nose and face is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


